In this action it is sought to have the respondents return to the state highway committee certain unopened bids for highway work and certain records of the committee.
[1] It appears from the record that the case, in so far as it involves the unopened bids, is a moot one, for these bids were some of those submitted in response to advertisement for the letting of contracts for highway work, and the majority of the bids having been returned to those who presented them, the possession by the committee of the remaining unopened bids is a matter of no moment for the reason that the work must of necessity be readvertised and new bids called for before the contracts can be let.
[2] On the other branch of the case, involving the records of the state highway committee, the respondent Humes, who it is alleged is in possession of these records, should turn such records over to the possession of the committee, they being the property of, and rightfully in the possession of, the committee.
Therefore the writ is denied as to the respondent Hartley and is granted as to the respondent Humes, who is directed to deliver to the state highway committee all books and records belonging to that committee. *Page 334